UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                        No. 20-4594


 UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

               v.

 JOHN WESLEY GEIGER,

                      Defendant - Appellant.



 Appeal from the United States District Court for the District of South Carolina, at
 Columbia. Margaret B. Seymour, Senior District Judge. (3:05-cr-00550-MBS-1)


 Submitted: December 10, 2021                                Decided: December 30, 2021


 Before AGEE, DIAZ, and FLOYD, Circuit Judges.


 Affirmed by unpublished per curiam opinion.

Allen B. Burnside, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. M. Rhett DeHart, Acting
United States Attorney, Columbia, South Carolina, Andrew R. de Holl, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
Carolina, for Appellee
                                  __________________


 Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Appellant John Wesley Geiger appeals his 24-month revocation sentence, arguing

that the district court procedurally erred by failing to explain why it rejected his

nonfrivolous arguments for a sentence of time served. For the following reasons, we

affirm.

          While on supervised release from federal drug and firearm convictions, Geiger

physically assaulted his girlfriend, placing his hands around her neck. He was arrested and

ultimately pleaded guilty to second degree assault and battery in state court. As a result of

this conviction, Geiger’s federal probation officer petitioned to revoke Geiger’s supervised

release.

          Geiger submitted a sentencing memorandum prior to his revocation hearing, in

which he argued: (i) the conduct underlying his state conviction was more in line with

simple assault; (ii) as a 68-year-old black man with a pacemaker and high blood pressure,

he was at increased risk for contracting a severe case of COVID-19; (iii) because of the

COVID-19 pandemic, time he had spent incarcerated was more difficult than it otherwise

would have been; (iv) aside from this one violation, he had done well on supervised release;

and (v) he was unlikely to see his girlfriend again as they had broken up, minimizing

concerns about deterrence or protecting the public.

          The district court sustained his objection to the categorization of the underlying state

conviction. Regarding Geiger’s other arguments, the court noted, when prompted by

defense counsel at the conclusion of the hearing, that the court “did consider the

defendant’s sentencing memorandum.” J.A. 53. The court imposed a sentence of 24
                                                 1
months, plus a 6-year term of supervised release, within the revocation sentence policy

statement range. Geiger timely appealed.

       “A district court has broad . . . discretion in fashioning a sentence upon revocation

of a defendant’s term of supervised release.” United States v. Slappy, 872 F.3d 202, 206

(4th Cir. 2017) (citations omitted). “We will affirm a revocation sentence if it is within the

statutory maximum and is not plainly unreasonable.” Id. at 207 (cleaned up). “To consider

whether a revocation sentence is plainly unreasonable, we first must determine whether the

sentence is procedurally or substantively unreasonable.” Id. (citation omitted). Even if a

revocation sentence is unreasonable, we will reverse only if it is “plainly so.” Id. (cleaned

up).

       For an original sentence to be procedurally reasonable, the district court “must

address the parties’ nonfrivolous arguments in favor of a particular sentence, and if the

court rejects those arguments, it must explain why in a sufficiently detailed manner to allow

this Court to conduct a meaningful appellate review.” United States v. Blue, 877 F.3d 513,

519 (4th Cir. 2017). Similar but less stringent principles govern revocation sentences: “[a]

revocation sentence is procedurally reasonable if the district court adequately explains the

chosen sentence after considering the Sentencing Guidelines’ nonbinding Chapter Seven

policy statements and the applicable 18 U.S.C. § 3553(a) factors.” Slappy, 872 F.3d at

207 (footnote omitted) (citation omitted). The requirement that the court respond to

nonfrivolous arguments and explain its chosen sentence “allow[s] for meaningful appellate

review and [] promote[s] the perception of fair sentencing.” Id. (citation omitted). Often,

minimal explanation is needed if the case is simple or the sentence is within the policy
                                              2
statement range. See United States v. Patterson, 957 F.3d 426, 438-39 (4th Cir. 2020).

     The district court here clearly stated that it had considered Geiger’s sentencing

memorandum. Given the straightforward nature of these proceedings and the fact that

Geiger received a sentence within the revocation sentence policy statement range, we

conclude that the court complied with procedural reasonableness requirements simply by

assuring the parties that it had considered Geiger’s arguments for a different sentence.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decision process.

                                                                                AFFIRMED




                                             3